Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
December 18, 2018, by and among Celtic Intermediate Corp., a Delaware
corporation (“Parent”), Celtic Tier II Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), and the undersigned holders
(each, a “Holder” and, collectively, the “Holders”) of shares of common stock,
par value $0.01 per share, or other securities of Civitas Solutions, Inc., a
Delaware corporation (the “Company”).

RECITALS

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of the date
hereof (as may be amended from time to time, the “Merger Agreement”), by and
among Parent, Merger Sub and the Company, Merger Sub is merging with and into
the Company (the “Merger”) and the Company, as the surviving corporation of the
Merger, will thereby become a wholly-owned subsidiary of Parent, on the terms
and subject to the conditions set forth therein;

WHEREAS, each Holder is the record holder and beneficially owns and has sole or
shared voting power with respect to the number of shares of the outstanding
common stock, par value $0.01 per share, of the Company (“Company Common
Stock”), and holds Company Equity Awards or other rights to acquire beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of the number of
shares of Company Common Stock, as is indicated opposite such Holder’s name on
Schedule 1 attached hereto (together with any New Shares (as defined in
Section 1(b)), the “Shares”);

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and inducement to Parent’s and Merger Sub’s willingness to
enter into the Merger Agreement, the Holders have agreed to enter into this
Agreement; and

WHEREAS, all capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, Parent and Merger
Sub entering into the Merger Agreement and proceeding with the transactions
contemplated thereby, and in consideration of the expenses incurred and to be
incurred by Parent and Merger Sub in connection therewith, the Holders, Parent
and Merger Sub agree as follows:

AGREEMENT

1. Agreement to Retain Shares.

(a) Transfer. During the period beginning on the date hereof and ending on the
Expiration Time (as defined in Section 6), each Holder agrees not to, directly
or indirectly, (i) sell, assign, transfer, tender, exchange or otherwise dispose
of or encumber (including, without limitation, by creation of a Lien (as defined
in Section 3(a)), except Liens arising under or imposed by applicable Law or
pursuant to this Agreement, the Merger Agreement, the transactions contemplated
thereby or any Permitted Transfers (as defined in this Section 1(a)) (“Permitted
Liens”)) the Shares; (ii) deposit any Shares into a voting trust or enter into a
voting agreement or similar arrangement with respect to any Shares or grant any
proxy or power of attorney with respect thereto; (iii) enter into any contract,
option, commitment, or other arrangement or understanding with respect to the
direct or indirect sale, transfer, tender, exchange, assignment, or other
disposition or encumbrance of (including, without limitation, by creation of a
Lien



--------------------------------------------------------------------------------

with respect thereto (other than a Permitted Lien)) any Shares; or (iv) take any
action that would make any representation or warranty of such Holder contained
herein untrue or incorrect, or have the effect of preventing, impairing,
delaying, discouraging or disabling such Holder from performing its obligations
under this Agreement; except, in the case of any action described in clauses
(i), (iii) and (iv), (A) transfers of Shares to Affiliates or to a trust
established for the benefit of the Holder; provided, that as a condition to such
transfer, the recipient agrees in writing, in a form reasonably satisfactory to
Parent, to be bound by this Agreement and delivers a copy of such executed
written agreement to Parent; or (B) with Parent’s prior written consent and in
Parent’s sole discretion (such exceptions set forth in clauses (A) and (B), a
“Permitted Transfer”). Notwithstanding the foregoing, direct or indirect
transfers of equity or other interests in the Holder by its equityholders is not
prohibited by this Agreement. Any action (other than a Permitted Transfer) in
violation of this provision shall be void. At the request of Parent, each
certificate or other instrument representing any Shares shall bear a legend that
such Shares are subject to the provisions of this Agreement, including this
Section 1.

(b) New Shares. Each Holder agrees that any shares of capital stock or other
equity securities of the Company that such Holder purchases or with respect to
which such Holder otherwise acquires record or beneficial ownership (as defined
in Rule 13d-3 under the Exchange Act) after the date of this Agreement and prior
to the Expiration Time, whether by the exercise, vesting or settlement of any
Company Equity Awards or otherwise (“New Shares”), shall be subject to the terms
and conditions of this Agreement to the same extent as if they comprised the
Shares as of the date hereof, and the representations and warranties in
Section 3 below shall be true and correct as of the date that record or
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of such
New Shares is acquired or obtained. Each Holder agrees to promptly notify Parent
in writing of the nature and amount of any New Shares. For the avoidance of
doubt, any reference to Shares in this Agreement shall be deemed to include any
New Shares.

2. Agreement to Vote Shares. Until the Expiration Time, at every meeting of
Company Stockholders, however called, with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of Company Stockholders with respect to any of the following,
each Holder shall appear at such meeting (in person or by proxy) or otherwise
cause the Shares to be counted as present thereat for purposes of calculating a
quorum and shall vote (or cause to be voted) or deliver a written consent (or
cause a written consent to be delivered) covering all of the Shares that such
Holder shall be entitled to so vote: (i) in favor of the adoption and approval
of the Merger Agreement and all other transactions contemplated by the Merger
Agreement as to which Company Stockholders are called upon to vote or consent in
favor of any matter necessary for consummation of the Merger and the other
transactions contemplated by the Merger Agreement; (ii) in favor of any proposal
to adjourn or postpone the meeting of the Company Stockholders to a later date,
if there are not sufficient votes for adoption and approval of the Merger
Agreement; (iii) against any action, proposal, or agreement that would (or would
reasonably be expected to) result in any of the conditions to the Company’s or
any of its Subsidiaries’ obligations under the Merger Agreement not being
fulfilled; and (iv) against any Acquisition Proposal, Acquisition Transaction or
agreement, transaction, or other matter that is intended to, or would (or would
reasonably be expected to), impede, impair, interfere with, delay, postpone,
discourage, or otherwise adversely affect the consummation of the Merger or any
of the other transactions contemplated by the Merger Agreement ((i) through
(iv), the “Covered Proposals”). No Holder shall take or commit or agree to take
any action inconsistent with the foregoing.

3. Representations, Warranties and Covenants of Holder. Each Holder hereby
represents, warrants and covenants to Parent and Merger Sub as follows:

(a) except as set forth on Schedule 1, such Holder is the record and beneficial
owner of the number of Shares indicated opposite such Holder’s name on Schedule
1, and will own any New Shares,

 

2



--------------------------------------------------------------------------------

free and clear of any liens, claims, pledges, grants, hypothecations,
obligations, options, charges or other encumbrances or restrictions of any kind
whatsoever (“Liens”), other than any Permitted Liens, and has sole or shared,
and otherwise unrestricted, voting power with respect to such Shares, and none
of the Shares is subject to any voting trust or other agreement, arrangement, or
restriction with respect to the voting of the Shares, except as contemplated by
this Agreement;

(b) such Holder does not own of record or beneficially, or otherwise have any
right to acquire, any securities of the Company except as set forth on Schedule
1;

(c) such Holder is duly organized and validly existing in good standing under
the Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such Holder’s
entity power and have been duly authorized by all necessary entity actions on
the part of such Holder, and such Holder has all requisite power and authority
to execute and deliver, and perform its obligations under, this Agreement and to
consummate the transactions contemplated hereby;

(d) this Agreement has been duly and validly executed and delivered by such
Holder and, assuming the due authorization, execution and delivery hereof by
Parent and Merger Sub, constitutes a valid and binding agreement of such Holder,
enforceable against such Holder in accordance with its terms, except as
enforcement may be limited by general principles of equity (whether applied in a
court of law or a court of equity) and by bankruptcy, insolvency, and similar
Laws affecting creditors’ rights and remedies generally;

(e) the execution and delivery of this Agreement by such Holder does not, and
the performance by such Holder of its obligations hereunder and the compliance
by such Holder with any provisions hereof will not, violate or conflict with,
result in a material breach of, constitute a default (or an event that with
notice or lapse of time or both would become a material default) under, give to
others any rights of termination, amendment, acceleration, or cancellation of,
or result in the creation of a Lien (other than a Permitted Lien) on any Shares
pursuant to (A) any agreement, instrument, note, bond, mortgage, contract,
lease, license, permit, or other obligation or arrangement, (B) any order,
arbitration award, judgment, or decree to which such Holder is a party or by
which such Holder or any Shares is bound, (C) any Law to which such Holder or
any Shares is subject, or (D) any charter, bylaw or other organizational
document of such Holder;

(f) the execution and delivery of this Agreement by such Holder does not, and
the performance of this Agreement by such Holder does not and will not, require
any consent, approval, authorization, or permit of, or filing with or
notification to, any Person, including any Governmental Authority by such Holder
except for applicable requirements, if any, of the Exchange Act, and except
where the failure to obtain such consents, approvals, authorizations, or
permits, or to make such filings or notifications, would not (and would not
reasonably be expected to) prevent, delay or impair the performance by such
Holder of its obligations under this Agreement; and

(h) there is no action pending against, or, to the knowledge (after reasonable
inquiry) of such Holder, threatened in writing against such Holder or any Shares
before or by any Person, including any Governmental Authority, that would (or
that would reasonably be expected to) prevent, delay or impair the consummation
by such Holder of the transactions contemplated by this Agreement, or otherwise
impair such Holder’s ability to perform its obligations hereunder.

4. Irrevocable Proxy. By executing this Agreement, each Holder does hereby
appoint each of Parent and Merger Sub, with full power of substitution and
resubstitution, as such Holder’s true and lawful attorney and irrevocable proxy,
to the fullest extent of such Holder’s rights with respect to the

 

3



--------------------------------------------------------------------------------

Shares, to vote, and to execute written consents with respect to, each of such
Shares solely with respect to the matters set forth in Section 2 hereof. Each
Holder intends this proxy to be irrevocable and coupled with an interest
hereunder until the Expiration Time. Each Holder affirms that the irrevocable
proxy is given in connection with, and in consideration of, the execution of the
Merger Agreement and that such irrevocable proxy is given to Parent and Merger
Sub by such Holder to secure the performance of the duties of such Holder under
this Agreement. Each Holder agrees not to grant any subsequent proxies to, or
enter into any agreement with, any Person to vote or give voting instructions
with respect to the Shares in any manner inconsistent with the terms of this
irrevocable proxy until after the Expiration Time. Notwithstanding anything
contained herein to the contrary, this irrevocable proxy shall automatically
terminate upon the Expiration Time. Each Holder hereby revokes any proxies or
powers of attorney previously granted with respect to the Shares to the extent
necessary to grant the proxy included in this Section 4 with respect to the
Covered Proposals and matters related thereto, and represents that none of such
previously granted proxies or powers of attorney is irrevocable. Parent and
Merger Sub may terminate this proxy with respect to a Holder at any time in
their sole discretion by written notice provided to such Holder.

5. No Solicitation. From and after the date hereof until the Expiration Time,
each Holder will not, and will cause such Holder’s Representatives not to,
directly or indirectly, (a) solicit, initiate, propose, or induce the making,
submission or announcement of, or knowingly encourage, facilitate or assist, any
inquiry, proposal or offer that constitutes or could reasonably be expected to
lead to, an Acquisition Proposal; (b) furnish to any Person (other than Parent,
Merger Sub or any designees of Parent or Merger Sub) any non-public information
relating to the Company or any of its Subsidiaries or afford to any Person
access to the business, properties, assets, books, records or other non-public
information, or to any personnel, of the Company or any of its Subsidiaries
(other than Parent, Merger Sub or any designees of Parent or Merger Sub), in any
such case to induce the making, submission or announcement of, to knowingly
encourage, facilitate or assist, or otherwise relating to an Acquisition
Proposal or any inquiries or the making of any proposal or offer that could
reasonably be expected to lead to an Acquisition Proposal; (c) participate or
engage in discussions or negotiations with any Person with respect to an
Acquisition Proposal (or inquiries, proposals or offers or any other effort or
attempt that could reasonably be expected to lead to an Acquisition Proposal);
(d) approve, endorse or recommend an Acquisition Proposal; (e) enter into any
letter of intent, memorandum of understanding, merger agreement, acquisition
agreement or other Contract relating to an Acquisition Transaction or that would
require the Company to abandon or terminate the Merger Agreement or fail to
consummate the Merger; (f) otherwise cooperate with, knowingly assist,
participate in or facilitate any effort or attempt to make an Acquisition
Proposal; (g) solicit proxies, become a “participant” in a “solicitation,” or
take any action to facilitate a “solicitation” (as such terms are defined in
Regulation 14A under the Exchange Act) with respect to any matter that is not a
Covered Proposal; or (h) become a member of a Group with respect to any voting
securities of the Company for the purpose of opposing, discouraging or competing
with or taking any actions inconsistent with the transactions contemplated by
this Agreement or the Merger Agreement. Each Holder shall immediately cease and
cause to be terminated any discussions or negotiations with any Person and its
Representatives related to the foregoing activities. Notwithstanding anything to
the contrary contained herein, (i) any Holder or its Representatives shall be
entitled to participate in discussions or negotiations with any Person making an
Acquisition Proposal with respect to entering into a voting agreement in support
thereof substantially similar to the terms and conditions set forth herein in
the event that the Company and its Representatives are permitted to engage in
discussions or negotiations in response to such Acquisition Proposal pursuant to
and in accordance with Section 5.3(b) of the Merger Agreement and (ii) any
Holder shall be entitled to enter into any such voting agreement with any Person
making a Superior Proposal simultaneously with the execution and delivery of a
definitive Alternative Acquisition Agreement by the Company entered into as and
to the extent permitted by the Merger Agreement (including Section 8.1(h)
thereof). Nothing in this Section 5 shall prohibit any Holder or any of its
Representatives from informing any Person of the existence of the provisions of
this Section 5. Notwithstanding anything to the contrary in this Agreement, for
purposes of this Agreement, each Holder and its Affiliates will not be
considered to be Affiliates of the Company or its Subsidiaries (including,
without limitation, for purposes of the definition of Representative).

 

4



--------------------------------------------------------------------------------

6. Termination. This Agreement shall terminate automatically and shall have no
further force and effect as of the earliest to occur of (i) the Effective Time,
(ii) such date and time as the Merger Agreement shall be validly terminated in
accordance with the terms and provisions thereof, (iii) effectiveness of a
written agreement executed by the parties hereto to terminate this Agreement, or
(iv) in the event of a Company Board Recommendation Change made by the Company
Board (or a committee thereof) pursuant to, and in compliance with, the Merger
Agreement (the earliest of such times, the “Expiration Time”). Upon termination
or expiration of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that such termination or
expiration shall not relieve any party from liability for any Willful and
Material Breach of this Agreement prior to termination or expiration thereof.
Nothing in the Merger Agreement shall relieve any Holder from any liability
arising out of or in connection with a Willful and Material Breach of this
Agreement.

7. Waiver of Appraisal Rights; No Suits. Each Holder hereby waives, and agrees
not to exercise or assert, any appraisal rights under applicable Laws,
including, without limitation, Section 262 of the DGCL, in connection with the
Merger. Each Holder further agrees that it will not bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any action, claim, suit
or cause of action, in law or in equity, in any court or before any Governmental
Authority, which (i) challenges the validity of or seeks to enjoin the operation
of any provision of this Agreement or (ii) alleges that the execution and
delivery of this Agreement by such Holder, or the approval of the Merger
Agreement by the Company Board, breaches any fiduciary duty of the Company Board
or any member thereof.

8. Termination of Registration Rights Agreement. Each Holder hereby acknowledges
and agrees that the First Amended and Restated Registration Rights Agreement of
the Company, dated as of October 1, 2015, will be terminated, without any
further rights, privileges, liabilities or obligations of any kind or nature
whatsoever applicable to any of the parties thereto except as expressly set
forth therein, effective and conditioned upon the occurrence of the Effective
Time.

9. Termination of Director Nominating Agreement. Each Holder hereby acknowledges
and agrees that the Director Nominating Agreement of the Company, dated as of
September 22, 2014, will be terminated, without any further rights, privileges,
liabilities or obligations of any kind or nature whatsoever applicable to any of
the parties thereto, effective and conditioned upon the occurrence of the
Effective Time.

10. Miscellaneous.

(a) Entire Agreement; Amendments and Waivers. This Agreement supersedes all
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. Any term of this Agreement may be amended
or waived with the written consent of the parties hereto or their respective
successors and assigns. No waiver of any provision hereof by either party shall
be deemed a waiver of any other provision hereof by such party, nor shall any
such waiver be deemed a continuing waiver of any provision hereof by such party.
Any amendment or waiver effected in accordance with this Section 10(a) shall be
binding upon the parties and their respective successors and assigns.

(b) Governing Law; Venue. This Agreement and all actions, proceedings or
counterclaims arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Delaware, including
its statute of limitations, without giving effect to any choice or

 

5



--------------------------------------------------------------------------------

conflict of laws (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware. Each of the parties (a) irrevocably consents to the service
of the summons and complaint and any other process (whether inside or outside
the territorial jurisdiction of the Chosen Courts) in any Legal Proceeding
relating to this Agreement and the transactions contemplated hereby, for and on
behalf of itself or any of its properties or assets, in accordance with
Section 10(f) or in such other manner as may be permitted by applicable Law, and
nothing in this Section 10(b) will affect the right of any party to serve legal
process in any other manner permitted by applicable Law; (b) irrevocably and
unconditionally consents and submits itself and its properties and assets in any
Legal Proceeding to the exclusive general jurisdiction of the Chosen Courts in
the event that any dispute or controversy arises out of this Agreement or the
transactions contemplated hereby; (c) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court; (d) agrees that any Legal Proceeding arising in connection with
this Agreement or the transactions contemplated hereby shall be brought, tried
and determined only in the Chosen Courts; (e) waives any objection that it may
now or hereafter have to the venue of any such Legal Proceeding in the Chosen
Courts or that such Legal Proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and (f) agrees that it shall not bring
any Legal Proceeding relating to this Agreement or the transactions contemplated
hereby in any court other than the Chosen Courts. The parties hereto agree that
a final judgment in any Legal Proceeding in the Chosen Courts will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

(c) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS
CONDUCT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY ACKNOWLEDGES AND
AGREES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) IT MAKES THIS WAIVER
VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(c).

(d) Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any such
counterpart, to the extent delivered by Electronic Delivery, will be treated in
all manner and respects as an original executed counterpart and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party may raise the use of an
Electronic Delivery to deliver a signature, or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of an
Electronic Delivery, as a defense to the formation of a contract, and each party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6



--------------------------------------------------------------------------------

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered in accordance with Section 9.2 of the
Merger Agreement, including as to Parent or Merger Sub as described in
Section 9.2 of the Merger Agreement, and to each Holder identified on Schedule 1
attached hereto at the address or as otherwise set forth for that Holder on that
Schedule (or at such address or as otherwise set forth for a party as shall be
specified by like notice).

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(h) Binding Effect and Assignment. This Agreement shall be binding upon, and
inure to the benefit of, the respective parties and their permitted successors,
assigns, heirs, executors, administrators, and other legal representatives, as
the case may be. This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties hereto; provided, however, that,
notwithstanding the foregoing, Parent may assign its rights and obligations
under this Agreement to any Affiliate of Parent.

(i) No Third Party Beneficiaries. This Agreement is not intended, and shall not
be deemed, to confer any rights or remedies upon any Person other than the
parties hereto and their respective successors and permitted assigns, or
otherwise create any third-party beneficiary hereto.

(j) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches (or threatened breaches) of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in any state or federal
court in any competent jurisdiction, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with respect to any such remedy are hereby waived. Any and
all remedies herein expressly conferred upon a party shall be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or
equity, upon such party; the exercise by a party of any remedy shall not
preclude the exercise of any other remedy; and nothing in this Agreement shall
be deemed a waiver by any party of any right to specific performance or
injunctive relief.

(k) Further Assurances. Each Holder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents, and other instruments as Parent or Merger Sub may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

(l) Disclosure. Each Holder shall permit the Company, Parent and Merger Sub to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that Parent or Merger Sub determines
to be necessary or desirable in connection with the Merger and any other
transactions contemplated by the Merger Agreement, such Holder’s identity and
ownership of Shares and the nature of such Holder’s commitments, arrangements,
and understandings under this Agreement. Each Holder agrees to notify Parent as
promptly as practicable of any required corrections with respect to any written
information supplied by Holder specifically for use in any such disclosure
document. No Holder shall, nor shall such Holder permit any of its Affiliates or

 

7



--------------------------------------------------------------------------------

Representatives to, issue any press release or make any other public statement
(whether positive or negative) with respect to this Agreement, the Merger
Agreement, an Acquisition Proposal, or any of the transactions contemplated
hereby or thereby without the prior written consent of Parent (such consent not
to be unreasonably withheld, conditioned or delayed), except as may be required
by applicable Law. For avoidance of doubt, nothing herein shall prohibit any
Holder from amending any Schedule 13D or Schedule 13G in respect of this
Agreement.

(m) No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Company Board
has approved, for purposes of any applicable anti-takeover Laws, and any
applicable provision of the Company’s Organizational Documents, the transactions
contemplated by the Merger Agreement, (ii) the Merger Agreement is executed by
all parties thereto, and (iii) this Agreement is executed by all parties hereto.

(n) Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict a Holder, or a
designee of a Holder, who is a director or officer of the Company from acting in
such capacity or fulfilling the obligations of such office, including by voting,
in his capacity as a director of the Company, in the Holder’s, or its
designee’s, sole discretion on any matter (it being understood that this
Agreement shall apply to the Holder solely in the Holder’s capacity as a
stockholder of the Company). In this regard, a Holder shall not be deemed to
make any agreement or understanding in this Agreement in such Holder’s capacity
as a director or officer of the Company.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.

 

CELTIC INTERMEDIATE CORP.

By:   /s/ Jeremy Gelber Name:   Jeremy Gelber

Title:

  Authorized Signatory

 

CELTIC TIER II CORP.

By:   /s/ Jeremy Gelber Name:   Jeremy Gelber

Title:

  Authorized Signatory

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

VESTAR CAPITAL PARTNERS V, L.P. By:   Vestar Associates V, L.P. Its:   General
Partner By:   Vestar Managers V Ltd. Its:   General Partner By:  

/s/ Steve Della Rocca

  Name: Steve Della Rocca   Title: Managing Director and General Counsel Address
for Notice:

c/o Vestar Capital Partners LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Attention: General Counsel

 

VESTAR CAPITAL PARTNERS V-A, L.P. By:   Vestar Associates V, L.P. Its:   General
Partner By:   Vestar Managers V Ltd. Its:   General Partner By:  

/s/ Steve Della Rocca

  Name: Steve Della Rocca   Title: Managing Director and General Counsel Address
for Notice:

c/o Vestar Capital Partners LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Attention: General Counsel

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

VESTAR CAPITAL PARTNERS V-B, L.P. By:   Vestar Associates V, L.P. Its:   General
Partner By:   Vestar Managers V Ltd. Its:   General Partner By:  

/s/ Steve Della Rocca

  Name: Steve Della Rocca   Title: Managing Director and General Counsel Address
for Notice:

c/o Vestar Capital Partners LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Attention: General Counsel

 

VESTAR/NMH INVESTORS, LLC By:   Vestar Capital Partners V, L.P. Its:   Managing
Member By:   Vestar Associates V, L.P. Its:   General Partner By:   Vestar
Managers V Ltd. Its:   General Partner By:  

/s/ Steve Della Rocca

  Name: Steve Della Rocca   Title: Managing Director and General Counsel Address
for Notice:

c/o Vestar Capital Partners LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Attention: General Counsel

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Stockholder and Address

  

Shares

  

Options

  

Restricted Stock

Units

  

Liens

Vestar Capital Partners V, L.P.

c/o Vestar Capital Partners LLC

245 Park Ave, 41st Floor

New York, NY 10167

   14,557,836    N/A    N/A    N/A

Vestar Capital Partners V-A, L.P.

c/o Vestar Capital Partners LLC

245 Park Ave, 41st Floor

New York, NY 10167

   4,003,741    N/A    N/A    N/A

Vestar Capital Partners V-B, L.P.

c/o Vestar Capital Partners LLC

245 Park Ave, 41st Floor

New York, NY 10167

   527,168    N/A    N/A    N/A

Vestar/NMH Investors, LLC

c/o Vestar Capital Partners LLC

245 Park Ave, 41st Floor

New York, NY 10167

   516,634    N/A    N/A    N/A